DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 03 March 2022 in response to the Office Action of 08 November 2021 are acknowledged and have been entered. Claims 1, 8, 9, 17, 21, 29, and 33 are amended.  Claims 5-7, 11-16, 18, 22-28, 30, and 34-43 have been cancelled.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, 29, and 31-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-4, 8-10, 17, 19-21, 29, and 31-32 are pending and being examined on the merits.  
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald M. Prather Reg. No. 61,160 on 09 June 2022.

The application has been amended as follows: 

In the Claims:
21. (Currently amended) A method for detecting a polyketide, comprising:
introducing into a cell:
a nucleic acid encoding a genetically modified MphR gene sequence, wherein the nucleic acid comprises at least one nucleotide change in the ribosome binding site sequence when compared to a wild-type MphR gene sequence;
and
a reporter gene whose transcription is under the control of a promoter region which is regulated by a wild-type MphR transcription factor; and 
detecting the presence or absence of the polyketide based on the differential expression of the reporter gene in comparison to a cell comprising the wild-type MphR gene sequence.

	33. (Presently Cancelled)

	44-45. (Presently Cancelled)

 	Claims 21, 29 and 31-32 are rejoined with allowed claims 1-4, 8-10, 17, and 19-20, and are also allowed, claim 21 being amended as set forth above.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is provided in the Office action mailed 11/8/2021 on pages 8-12.
Zheng, EBERZ, and Feng teaches and suggest a nucleic acid encoding a mutant MphR and a reporter gene whose transcription is under the control of a promoter region which is regulated by the MphR transcription factor.  None of Zheng, EBERZ, Feng nor the prior art as a whole teach or suggest that the modified MphR gene sequence comprises at least one nucleotide change in the ribosome binding site sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 8-10, 17, 19-21, 29, and 31-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636